Title: To Alexander Hamilton from Meletiah Jordan, 24 December 1789
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] December 24, 1789. “… I wrote you the 20th. & the 25th. of November last.… In my last I gave you some particular information of the situation of this District. There is but one Vessel in this District at present that consists of more than 30 tons burden or thereabouts, our vessels are small and follow what we call shore fishing & as it is the law of the wise Congress that no foreign ship or vessel shall unload any foreign goods in this Dist. in consequence of which all vessels of that kind trade in other districts which makes the business of a Collector exceedingly small.…”
